Citation Nr: 1619330	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to April 2008.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a hearing before the undersigned in February 2015, and a copy of the hearing transcript is of record.

In a June 2015 decision, the Board granted an initial rating of 30 percent, but no higher, for migraine headaches.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  In a December 2015 Order, pursuant to a Joint Motion for Partial Remand (Joint Motion) submitted by the parties, the Court vacated and remanded the claim back to the Board.  The parties agreed that the Board did not adequately address the applicability of 38 C.F.R. §§ 4.3, 4.7, and 4.21 in terms of each of the factors specified in Diagnostic Code 8100 for a 50 percent rating for migraine headaches, as required by Pierce v. Principi, 18 Vet.App. 440, 445 (2004).  

In March 2016, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9(d)(3), 20.1304(c) (2015).

The Board acknowledges that in July 2015, the Veteran submitted a timely notice of disagreement with an August 2014 rating decision.  A review of the claims file indicates that the RO is taking developmental action as to these claims.  See July 2015 Appeals Process Letter.  Accordingly, as the Agency of Original Jurisdiction (AOJ) is in the process of addressing these issues, the Board will not direct the AOJ to issue a Statement of the Case at this time.



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that for the entire appeal period the Veteran's migraine headaches have been equivalent in nature and severity to frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, especially when considered without regard to the ameliorative effects of medication.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for migraine headaches are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating in excess of 30 percent for his service-connected migraine headaches.  He contends that he has severe headaches four to six times a month on average, and that the frequency of his attacks has been consistent.  Hearing Tr. at 9.  He reported taking medication multiple times a week throughout the appeal period, contending that his headaches are shorter in duration and less severe because of the medication.  See id; see also 2015 to 2016 Migraine Log.  He further contends that when he does not take medication, his headaches are so severe that he becomes completely incapacitated and unable to function.  See Hearing Tr. at 6-7, 18.

Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  All the elements specified in a disability grade need not necessarily be found; however, coordination of rating with impairment of function will be expected in all instances.  See 38 C.F.R. § 4.21; see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004).    

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a compensable rating for his service-connected migraine headaches.  He is currently rated 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code, a 30 percent rating is warranted for has migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  The highest schedular rating available, 50 percent, is warranted if the Veteran has migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" and the courts have not undertaken to define this term for purposes of Diagnostic Code 8100.  See Fenderson, 12 Vet. App. at 119.  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  Similarly, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness." 

In addressing whether a 50 percent rating is warranted for migraine headaches under DC 8100, the Board must explain its conclusion as to the applicability of 38 C.F.R. §§ 4.3, 4.7, and 4.21 in terms of each of the factors specified, i.e. "very frequent", "completely prostrating", "prolonged attacks", and "productive of severe economic inadaptability," and the meaning ascribed to these terms.  Pierce v. Principi, 18 Vet. App. at 445.  Moreover, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Analysis

Although the Veteran has not exhibited all of the factors specified under DC 8100 for a 50 percent rating (i.e. "very frequent", "completely prostrating", "prolonged attacks", and "productive of economic inadaptability,"), his migraine headaches have been productive of very frequently prostrating and prolonged attacks that cause him to lose productivity at work.  Moreover, after affording the Veteran the benefit of the doubt, the Board finds that the evidence of record demonstrates that his migraine headache symptoms and functional impairment would be worse absent the medication he takes multiple times a week for this condition.  As noted above, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones, 26 Vet. App. at 63.  A review of the criteria for DC 8100 show that the effects of mediation are not specifically contemplated by the rating criteria.  Thus, the Board finds that the criteria for a 50 percent rating have been more nearly approximated.  

Throughout the appeal period the Veteran has suffered from very frequent prostrating and prolonged attacks of migraine headaches.  He testified that he experiences an average of four (4) to six (6) migraine headaches per month.  Hearing Tr. at 9.  These headaches cause pulsing or throbbing head pain localized to one side of the head, sensitivity to light and sound, and loss of balance.  March 2015 Disability Benefits Questionnaire (DBQ).  He testified that sometimes his migraine headaches last over two (2) hours, requiring him to take additional medication.  Hearing Tr. at 10.  He also reported having migraines lasting up to six (6) hours when he switched his medication from Maxalt to Sumatriptan, which prompted him to switch back to Maxalt.  December 2011 Written Statement.  The Board notes that the Veteran is competent to give testimony regarding the symptoms and functional impairments he experiences, and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).   Accordingly, the evidence shows that his migraine headaches have been "very frequent," and consisted of "prolonged attacks," two of the factors specified in DC 8100 for a 50 percent rating.   

Taking into consideration the Veteran's reported migraine headache symptoms when he is not taking medication and affording him the benefit of all reasonable doubt, the Board finds that his migraine headaches would likely result in "completely prostrating" attacks and be "productive of severe economic inadaptability" in the absence of his prescribed migraine headache medication.  The Veteran has been on continuous medication for prostrating headaches since his retirement from service, and the evidence shows that he has taken medication multiple times a week and on occasion, multiple times a day.  See Hearing Tr. at 18; see also January 2008 VA Examination; May 2009 Medical Record; May 2010 Private Neurology Consultation Note; March 2015 DBQ; 2015 to 2016 Migraine Log.  The evidence also shows that his headaches are prostrating and limit his productivity at work, despite his medication use.  He reported that during a headache he lacks strength and motivation, feeling exhausted.  Hearing Tr. at 8.  He testified that his migraine headache pain builds until he cannot concentrate or focus on conversation, making it difficult to communicate with people at work.  Id.  He reported becoming slightly imbalanced and being unable to think clearly.  Id.  He has difficulty analyzing technical data, and sometimes must lie down and sleep in his office at work.  Id.  He also refrains from driving or performing physical tasks for several hours due to his imbalance and slowed thinking.  December 2011 Written Statement.  He testified that it becomes difficult for him to be physically active, stand up, or walk around.  Hearing Tr. at 8.  He also testified that his work productivity drops significantly during his migraine headache attacks because it is difficult for him to concentrate, perform calculations, write communications, prepare slides for projects or read and retain information.  Id. at 11.  He reported going home early from work on a couple of occasions; however, because his medication made him drowsy, he would often stay at work later.  Id.  Although he did not have to miss work regularly because of his migraine headaches, he testified that a couple of times a month he would close the door to his office and lay on the floor for several minutes due to the headaches and/or his medication.  Id. at 16.  He also submitted a written log of his migraine headaches from January 2015 to March 2016, showing that even though he is taking medication regularly, he experiences multiple "medium" to severe migraine headaches each month that cause him to go to take naps, sit in his office with the lights out and the door closed and attend meetings by phone instead of in person.  See 2015 to 2016 Migraine Log.  This evidence demonstrates that the Veteran has experienced prostrating migraine headaches that have limited his productivity at work.

Although the evidence described above does not specifically show migraine headaches that are "completely prostrating" or "productive of severe economic adaptability," when coupled with the evidence of concerning the symptoms the Veteran experienced before he was regularly taking medication, the evidence of record demonstrates that these two factors would be present if he was not currently taking medication.  The Veteran testified that while he was in service, prior to being prescribed medication, he suffered from migraine headaches that were so intense that he was not able to walk.  Hearing Tr. at 18.  He recalled on one occasion he was physically carried to the aid station, and he was crying from the pain.  Id.  He stated that during that episode he was completely incapacitated, having to stay in bed with intravenous medication to relieve his pain.  Id.  He reported that since that episode, he makes sure to take medication when a migraine develops.  Id.  Thus, although the Veteran has not exhibited headaches that are "completely prostrating" or "productive of severe economic inadaptability" during the appeal period, the competent and credible evidence shows that his symptoms and functional impairment would be reflective of these criteria absent the medication he uses on an almost weekly basis.  

The Board affords the Veteran the benefit of the doubt, and finds that after accounting for the ameliorative effects of his medication, the criteria for a 50 percent rating have been more nearly approximated.  Additionally, because the evidence shows that the Veteran's symptomatology has been consistent since his separation from service, the Board finds that a 50 percent rating is warranted for migraine headaches throughout the appeal period. 

Finally, the Board emphasizes the parties to the JMR took no issue with the Board's discussion declining to refer the case for extraschedular consideration and finding that entitlement to a total disability rating based on individual unemployability had not been raised.  As such, these matters will not be revisited.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"). 


ORDER

An initial rating of 50 percent for migraine headaches is granted for the entire appeal period, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


